Citation Nr: 1703477	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  07-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army during the Vietnam era, from June 1966 to June 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama, (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Veteran provided testimony before the RO in June 2007 and before the undersigned Veterans Law Judge (VLJ) at a travel board hearing in June 2011.  Copies of those hearing transcripts have been associated with the record. 

In September 2015, the Board in pertinent part awarded a 30 percent rating for sinusitis effective June 30, 2004 and found that, while the issue of TDIU was raised by the Veteran in June 2007, it was then denied in August 2009, and not pursued on appeal.  At that time, the Board concluded that a TDIU claim was not reasonably raised by the record. 

The U.S. Court of Appeals for Veterans Claims (CAVC or Court) issued a March 2016 Joint Motion for Remand (JMR) which vacated, in part, the September 2015, Board decision that granted entitlement to an initial 30 percent rating, but no higher, for sinusitis, from June 30, 2004, and determined that a claim for TDIU had been raised by the record.  The aforementioned matters were remanded for readjudication in light of the JMR; the Court left the remaining issues of that decision undisturbed.  

Consequently, in May 2016, the Board readjudicated the increased rating claim for sinusitis finding that a rating greater than 30 percent was not warranted.  The Board remanded the issue of TDIU while the Veteran had a pending claim for posttraumatic stress disorder (PTSD), and forthcoming rating for his service-connected obstructive sleep apnea.  

An August 2016 Decision Review Officer (DRO) deferred rating decision notes that additional development was still needed to comply with the May 2016 Board decision. 

As of the December 2016 rating decision, the Veteran is service-connected for sleep apnea, sinusitis, tinnitus, scar for removal of lipoma on abdominal wall, allergic rhinitis, right ear hearing loss, and lipomas for a combined evaluation of 70 percent, effective November 8, 2007. 

This appeal was processed using the paperless claims processing system, Virtual VA and Veterans Benefit Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required. 

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that he often missed work, and had difficulties at work due to symptoms of his sinusitis.  He explicitly wrote that one of the reasons he left his employment was due to his sinus disability.  See August 2010 VA Form 9, see also March 2016 CAVC JMR. 

Additionally, at the Veteran's June 2011 hearing before the Board, he discussed having to take time off of work because of his sinus disability. 

As a result of the March 2016 JMR, the TDIU claim was sent back to the Board for readjudication.  However, the May 2016 Board decision remanded the TDIU claim due to the matter being inextricably intertwined with the issue of entitlement to service connection for PTSD, and assignment of a rating for obstructive sleep apnea.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

The August 2016 DRO deferred rating decision notes that the AOJ should send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The documents were received back from the Veteran in December 2016, noting that he last worked in December 2005, but did not provide all of the information needed to assess his employability.

The Veteran's November 2016 VA Form 21- 4138, Statement in Support of Claim, indicates that he stopped working after he was denied a light duty package by his employer, as requested by his physician.  The Veteran asserts that due to the amount of dust present in the post office, and his allergy condition, it made it impossible for him to work there.  

Subsequently, in late December 2016, the Veteran filed a claim for service connection for erectile dysfunction secondary to the medication taken for sinusitis, hypertension secondary to sleep apnea and sinusitis, and diabetes secondary to sleep apnea and sinusitis. 

In a letter dated January 2017, the AOJ notified the Veteran of an upcoming examination which was requested to determine the level of his disabilities.  As the aforementioned claims are currently being developed, they are intertwined inasmuch that a grant of service connection could affect the outcome of this claim.  See Parker, 7 Vet. App. 116 (1994). 

Given the foregoing, the Board finds that the issue of entitlement to a TDIU is interconnected with the issues put forth in the Veteran's December 2016 claims for compensation.  Further consideration of the claim for entitlement of service connection for a TDIU must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including obtaining any VA and private treatment records since May 2016.

2.  Clarify whether the Veteran has filed a claim for disability benefits with the Social Security Administration, see Report of General Information dated December 16, 2016, and, if so, obtain all medical and legal documents pertaining to the application.

3.  Assist the Veteran in associating with the claims folder the Veteran's postal service leave records as well as any medical and legal documents pertaining to light duty requests and/or disability benefits.

4.  Follow up with the examination request submitted to the private medical facility noted in the January 2017 letter.  Make sure the examination is scheduled. 

5.  After the AOJ develops the Veteran's pending service connection claims, promulgate a decision regarding the claims of service connection for erectile dysfunction secondary to medication taken for sinusitis, hypertension secondary to sleep apnea and sinusitis, and diabetes secondary to sleep apnea and sinusitis. 

6.  Thereafter, the claims file should be forwarded to a VA vocational specialist for review.  The vocational specialist is requested to address the functional effects that the Veteran's service-connected disabilities (sleep apnea, sinusitis, tinnitus, scar for removal of lipoma on abdominal wall, allergic rhinitis, right ear hearing loss, and lipomas to include any of the newly adjudicated claims) have (alone or in combination) on his ability to secure or follow a substantially gainful occupation. 

When addressing the functional effects, the examiner should consider the Veteran's level of education, special training, and previous work experience but must not consider the Veteran's age or any nonservice-connected disabilities.  The examiner should also consider the effects, if any, of medications taken to treat service-connected disability on the Veteran's ability to secure or follow a substantially gainful occupation.

7.  After completion of the above, the AOJ should review the expanded record and determine if TDIU is warranted.  If such benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review of all issues properly in appellate status. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

